Citation Nr: 0828269	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  07-17 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a headache disorder 
to include migraines.

4.  Entitlement to service connection for bilateral foot and 
great toe disabilities.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1978 to April 1986 and from May 1986 to April 1992.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Reno RO.  The veteran's notice of disagreement also addresses 
claims of service connection for arm and hand disabilities, 
his substantive appeal limited the appeal to the issues 
addressed herein.  In May 2008 a videoconference hearing was 
held before the undersigned; a transcript of the hearing is 
associated with the claims file.  At the hearing, the veteran 
indicated that he had additional evidence which would be 
faxed to the Board with a waiver of initial RO consideration.  
Such evidence was not received.  He was also granted a 60 day 
abeyance period for submission of further additional evidence 
(which likewise was not received).

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


REMAND

At the May 2008 videoconference hearing, the veteran advised 
that he was receiving Social Security Administration (SSA) 
disability benefits.  Medical records considered in 
conjunction with the SSA award may contain information that 
has bearing on his claims and are constructively of record; 
hence, they must be secured.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).  He also indicated that there are 
pertinent medical records outstanding.  Specifically, he 
recently had a VA neurological evaluation for headaches, and 
he also identified private chiropractic treatment beginning 
in 1998 and psychiatric treatment received in 2003.  Records 
of such treatment may contain information relevant to the 
claims (and VA treatment records are constructively of 
record); hence, they should be secured.

The Board also finds that VA examinations are necessary.  The 
veteran's service treatment records (STRs) note complaints of 
low back pain, headaches, and right foot pain.  Postservice 
records note complaints of headaches and diagnoses of mild 
scoliosis, sciatica, flat feet, and lumbar degenerative joint 
disease.  Examinations are needed to determine whether any of 
such current disability is related to the veteran's service.  
See McLendon v. Nicholson, 20 Vet.App. 79 (2006) (requirement 
for a VA nexus opinion/examination is a low threshold).  
While VA examinations were conducted regarding the veteran's 
feet and low back, no nexus opinions were offered.  In this 
regard, it is also noteworthy that the record shows a 
diagnosis of pes planus, and that 38 C.F.R. § 4.57 
distinguishes between flatfoot disability that is congenital 
(and not a compensable disability) and acquired pes planus 
(which may be service connected).  

Finally, the veteran indicated at the videoconference hearing 
that he had with him additional evidence (with a waiver) to 
submit, and that such evidence would be faxed to the Board.  
Neither that evidence, nor the evidence the veteran indicated 
he would secure for the record during the abeyance period has 
been received.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should advise that the 
additional evidence he had at his 
videoconference hearing (which was to be 
faxed to the Board) was not received, and 
that he should resubmit such records 
(along with any further evidence, such as 
that for which he sought the period of 
abeyance).

2.  The RO should obtain from SSA copies 
of the medical records considered in 
their determination on the veteran's 
application for SSA disability benefits.

3.  With the veteran's cooperation 
(identifying sources and providing any 
necessary releases), the RO should secure 
complete clinical records (those not 
already of record) of all chiropractic 
treatment he has received since 1998 and 
all psychiatric treatment he has received 
since 2003.  The RO should also secure 
the complete clinical records of any VA 
treatment the veteran received for the 
disabilities at issue  since April 2007 
(specifically including the report of a 
neurological evaluation in May 2008).

4.  The RO should then arrange for the 
veteran to be examined by an appropriate 
physician to determine whether his 
current low back and bilateral foot/toe 
disabilities are related to his service.  
His claims file must be reviewed by the 
examiner in conjunction with the 
examination.  All pertinent findings 
should be reported in detail.  

a) The examiner should provide an opinion 
as to whether it is at least as likely as 
not (50% or better probability) that the 
veteran's current low back disability is 
related to his service and the complaints 
and treatment noted therein.  

b) The examiner should also be given a 
copy of 38 C.F.R. § 4.57 and, upon 
examination of the veteran and review of 
the guidance provided in § 4.57, provide 
an opinion as to whether the veteran's 
bilateral pes planus is congenital or 
acquired.  If the pes planus is found to 
be acquired, the physician must further 
opine whether it at least as likely as 
not is related to the veteran's service 
to include the foot complaints noted 
therein.  The examiner should also 
identify all other foot/great toe 
disorders found, and opine whether it is 
at least as likely as not that any such 
disability is related to the veteran's 
service, including complaints of right 
foot pain therein.  

The examiner must explain the rationale 
for all opinions given.

5.  The RO should also arrange for the 
veteran to be examined by an appropriate 
physician to determine whether he has a 
headache disorder that is related to his 
service.  His claims file must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should specify the diagnosis for any 
headache disorder found (indicating 
whether or not he has a migraine headache 
disorder).  The examiner should provide 
an opinion as to whether it is at least 
as likely as not (50% or better 
probability) that any currently diagnosed 
headache disorder is related to the 
veteran's service, to include the 
headaches complaints noted in STRs (and a 
medical history report).  The examiner 
must explanation the rationale for all 
opinions given.

6.  The RO should then readjudicate these 
claims.  If any remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment by the 
RO. The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

